PER CURIAM
Employer seeks review of an order of the Workers’ Compensation Board that requires it to pay for medical treatment of claimant’s low back condition. We affirm.
The Board found that the condition, a herniated disc at L5-S1, for which claimant sought medical treatment, was a different condition from a back condition that employer had denied in 1990. There is substantial evidence to support that finding, and the Board did not err by holding that claim compensable.
The Board ordered that employer pay for medical treatment beginning on the date of the denial. Although it made no findings about when claimant’s need for treatment relating to the L5-S1 condition began, we read the Board’s order as requiring payment only for medical treatment related to the changed condition.
Affirmed.